Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1. Claims 1-20 are canceled. New claims 21-33 are added.
Newly submitted claims 22, 26, 27, 30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: as indicated, the species were demonstrated to be independent or distinct for having distinct functions, distinct structures and distinct physical, chemical and functional properties requiring separate searches of the prior art; and further, there is a search and/or examination burden for the patentably distinct species because at least the following reasons apply: the inventions require a different field of search (searching different subclasses or electronic resources, or employing different search strategies of search queries); the inventions have acquired a separate status in the art due to their recognized divergent subject matter.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 22, 26, 27, 30 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 21, 23-25, 28, 29, 31-33 are under consideration.
2.  It is noted that with respect to hepatitis virus embodiments, the instant claims are first supported by application 14/159612 (filed 1/21/2014).


Specification
3. (previous objection, withdrawn) The disclosure was objected to because of informalities:
Applicant contends: as to the hyperlink objection, the recitation is limited to the top-level domain name; the specification has been amended.
In view of applicant’s amendments and arguments, the objection is withdrawn. 

Claim Objections
4. (previous objection, withdrawn) Claims 2, 3, 5, 6, 8-10, 12-14 were objected to because of informalities.
Claims 2, 3, 5, 6, 8-10, 12-14 have been canceled.
In view of applicant’s claim cancelations, the rejection is moot. 

Claim Rejections - 35 USC § 112
5. (previous rejection, withdrawn) Claim 12 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 has been canceled.
In view of applicant’s claim cancelations, the rejection is moot. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6. (new, necessitated by amendment) Claims 23, 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
See claims 23, 31 as submitted 4/13/2021.
As to claim 23, it is not clear what “C protein” is. Dubuisson (“Hepatitis C virus proteins,” World J. Gastroenterol. 13(17): 2406-2415 (2007))(See PTO-892: Notice of References Cited) teaches HCV proteins Core, E1, E2, p7, NS2, NS3, NS4A, NS4B, NS5A, NS5B (p. 2407), but not “C protein”. It is not clear if this refers to core protein or not.
As to claim 31, it is not clear how the listed markers are “one or more agents capable of detecting liver damage and/or hepatocellular carcinoma”. Additionally, it is not clear how contacting urine sample with a gene such as glypican-3 is detecting liver damage and/or hepatocellular carcinoma. The specification teaches wherein there are a number of markers that may be used individually or in combination for diagnosis of liver diseases, such as CD10, CD81 and GPC-3 [0090](See also Skog et al. (previously cited) teaching wherein commonly upregulated genes include glycipan-3 (Table 6)). But said markers do not detect said conditions, rather are indicative of said conditions, or are used for diagnosis of liver diseases. Thus the claim language of claim 31 is interpreted as “further comprising the step of: detecting liver damage and/or hepatocellular carcinoma using markers selected from the group...”.

Claim Rejections - 35 USC § 101 
7. (previous rejection, withdrawn) Claims 1-3, 5, 6, 8, 9, 10, 12, 13 were rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 1-3, 5, 6, 8, 9, 10, 12, 13 are canceled.
In view of applicant’s claim cancelations, the rejection is moot. 

Claim Rejections - 35 USC § 103
8. (previous rejection, withdrawn) Claims 1-3, 5, 6, 8, 9, 10, 13, 14 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuslich et al. (US20100203529)(cited in applicant’s IDS submitted 7/11/2019).
Claims 1-3, 5, 6, 8, 9, 10, 13, 14 are canceled.
In view of applicant’s claim cancelations, the rejection is moot. 

9. (previous rejection, withdrawn) Claim 12 was rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuslich et al. as applied to claims 1-3, 5, 6, 8, 9, 10, 13, 14 above, and further in view of Skog et al. (US20110003704; previously cited) and Yat Wah Tom et al. (US20030228570; previously cited).
Claim 12 is canceled.
In view of applicant’s claim cancelations, the rejection is moot. 

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


10. (new, necessitated by amendment) Claims 21, 24, 25, 28, 29, 32, 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuslich et al. (US20100203529)(cited in applicant’s IDS submitted 7/11/2019).
See claims 21, 24, 25, 28, 29, 32, 33 as submitted 4/13/2021. 
Applicant contends: the previous claims have been canceled; Kuslich et al. does not disclose or suggest contacting a urine sample as claimed; the grounds have been obviated.
Applicant’s arguments are considered but found unpersuasive.
Kuslich et al. teaches: diagnosing disease or condition by analyzing exosome [0006]; wherein exosomes can be used for detecting biomarkers to identify phenotypes (abstract)(as recited in claim 21); wherein phenotypes include hepatitis [0100](as recited in claim 21); hepatitis C [0475](as recited in claim 21); wherein exosomes have been found in urine [0004] (as recited in claims 21, 24); wherein the sample may be urine [0106](as recited in claim 21); including methods of determining biomarkers and biosignatures without prior concentration or purification of the exosomes from a sample [0005]; including determining a bio-signature in a sample and characterizing a phenotype in said subject based on the bio-signature [0007]; wherein viral proteins (such as HCV-like particles) can be assessed in an exosome to characterize a viral condition (as recited in claim 21); antibodies can be used as binding agents [0077](as recited in claim 21); binding agent can be a capture antibody that binds to an antigen on the exosome [0121](as recited in claim 21); wherein biomarkers can be nucleic acid, peptide, … miRNA [0010].
Thus Kuslich et al. teaches or suggests: detecting hepatitis virus-associated biomarker in a subject, comprising contacting a urine sample from the subject with one or more binding agents that bind to one or more hepatitis virus biomarkers selective for hepatitis C virus; and detecting binding between the one or more hepatitis virus-associated biomarker binding agent and the one or more hepatitis virus-associated biomarkers, wherein the one or more hepatitis virus-associated biomarkers are present in exosomes of the urine sample as recited in claim 21. 
Further Kuslich et al. teaches: isolating exosome [0008](as recited in claim 24); as well as exosomes and does not teach or suggest lysis, thus the exosomes as disclosed are considered to read upon whole exosomes (as recited in claim 25); use of different capture agents as biomarker combinations used to characterize a phenotype [0684]. Thus, in view of the teachings of Kuslich et al., in order to characterize a hepatitis infection or condition, one of ordinary skill in the art would have been also motivated to use agent selective for a different hepatitis virus in order to characterize or distinguish one hepatitis from another (as recited in claim 28).
Kuslich et al. also teaches analyzing exosome [0006]; determining bio-signature [0007]; isolation prior to determining bio-signature [0008]; assessing biomarkers, such as nucleic acid, mRNA [0010]; applying plurality of exosomes to plurality of particles, coupled to different capture agent, and detecting biomarkers of the captured exosomes [0011]; wherein biomarkers include peptides, nucleic acids [0282]; including miRNA signatures [0284]; wherein in the case of biomarkers, mRNA can be reverse transcribed and sequenced [0310](as recited in claim 29). Kuslich et al. also teaches immunosorbent capture [0116](as recited in claim 32).
Kuslich et al. also teaches monitoring, predicting and assessing drug response [0288]. Thus, in view of such teachings, it would be obvious to one of ordinary skill in the art to administer a therapeutic drug for infection as recited in claim 33.
Thus, the instant claims are considered to be an obvious embodiment in view of the teachings or suggestions of of Kuslich et al. One of ordinary skill in the art would have been motivated and had a reasonable expectation of success in arriving at the instant claims in view of the teachings of Kuslich et al.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

			Response to Arguments
Turning to applicant’s arguments as to Kuslich et al, see the teachings or suggestions as indicated above, including wherein Kuslich et al. teaches or suggests: wherein exosomes have been found in urine [0004] (as recited in claims 21, 24); wherein the sample may be urine [0106](as recited in claim 21); wherein methods of determining biomarkers and biosignatures without prior concentration or purification of the exosomes from a sample [0005]; including determining a bio-signature in a sample and characterizing a phenotype in said subject based on the bio-signature [0007].
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

11. (new, necessitated by amendment) Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kuslich et al. as applied to claims 21, 24, 25, 28, 29, 32, 33 above, and further in view of Skog et al. (US20110003704; previously cited) and Yat Wah Tom et al.(US20030228570; previously cited).
See claim 31 as submitted 4/13/2021. 
See also the 35 U.S.C. 112(b) rejection above.
See the teachings of Kuslich et al. above.
Kuslich et al. does not teach glypican-3.
Skog et al. teaches: detecting biomarkers in vesicles (abstract); hepatitis C (claim 67); wherein regulated genes include glypican-3 (Table 7)). Yat Wah Tom et al. teaches diagnosis of HCV infection (abstract); including wherein regulated genes include glypican 3 (Table 1A).
One of ordinary skill in the art would have been motivated to also use marker glypican-3 as taught by Skog et al. and Yat Wah Tom et al. with the method as taught by Kuslich et al. Kuslich et al. teaches analysis of biomarkers for characterizing exosome, and characterization of HCV, and Skog et al. and Yat Wah Tom et al., which also teach analysis of biomarkers for characterizing exosome (or vesicle) as well as HCV, teach such markers including glypican-3 (See MPEP 2144.06: Substituting equivalents known for the same purpose).
One of ordinary skill in the art would have had a reasonable expectation of success for using marker glypican-3 as taught by Skog et al. and Yat Wah Tom et al. with the method as taught by Kuslich et al. There would have been a reasonable expectation of success given the underlying materials and methods (analyzing exosome by characterizing biomarkers as taught by Skog et al. and Yat Wah Tom et al. and Kuslich et al.) are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Double Patenting
12. (previous rejection, withdrawn) Claims 1-3, 5, 14 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10416161.
Claims 1-3, 5, 14 are canceled.
In view of applicant’s claim cancelations, the rejection is moot. 

13. (previous rejection, withdrawn) Claims 6, 8-10, 12, 13 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10416161 as applied to claims 1-3, 5, 14 above, and further in view of Kuslich et al., Skog et al. and Yat Wah Tom et al. (cited above).
Claims 6, 8-10, 12, 13 are canceled.
In view of applicant’s claim cancelations, the rejection is moot. 

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

14. (new, necessitated by amendment) Claim 21, 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10416161.
See claims 21, 33 as submitted 4/13/2021.
Claims 1-3 of U.S. Patent No. 10416161 recite a method for diagnosing a hepatitis virus infection in a subject, comprising: (a) contacting a urine sample from a subject with a first binding agent specific for an exosomal marker, wherein the first binding agent is attached to a solid surface and captures exosomes in the urine; (b) contacting the captured exosomes in step (a) with a binding agent specific for a hepatitis virus protein; and (c) detecting a presence or absence of the hepatitis virus protein in the captured exosomes, wherein the first binding agent is an anti-ALG6 (alpha-l,3-glucosyltransferase) antibody, and wherein the presence of the hepatitis virus protein in step (c) is indicative of a hepatitis virus infection or hepatitis disease condition in the subject, and wherein the absence of the hepatitis virus protein in step (c) is indicative of the absence of hepatitis virus infection in the subject; wherein the hepatitis virus protein is encoded by hepatitis A virus (HAV), hepatitis B virus (HBV), hepatitis C virus (HCV), hepatitis D virus (HDV) or hepatitis E virus (HEV); further comprising the step of administering a therapeutic drug for a hepatitis infection if the hepatitis protein is detected in step (c).
Although the claims at issue are not identical, they are not patentably distinct from each other because both instant claims 21, 33 and claims 1-3 of U.S. Patent No. 10416161 recite a method for diagnosing a hepatitis virus infection in a subject, comprising: (a) contacting a urine sample from a subject with a first binding agent specific for an exosomal marker, wherein the first binding agent captures exosomes in the urine; (b) contacting the captured exosomes in step (a) with a binding agent specific for a hepatitis virus protein; and (c) detecting a presence or absence of the hepatitis virus protein in the captured exosomes, wherein the first binding agent is antibody, and wherein the presence of the hepatitis virus protein in step (c) is indicative of a hepatitis virus infection or hepatitis disease condition in the subject, and wherein the absence of the hepatitis virus protein in step (c) is indicative of the absence of hepatitis virus infection in the subject; wherein the hepatitis virus protein is encoded by hepatitis A virus (HAV), hepatitis B virus (HBV), hepatitis C virus (HCV), hepatitis D virus (HDV) or hepatitis E virus (HEV); further comprising the step of administering a therapeutic drug for a hepatitis infection if the hepatitis protein is detected in step (c).

15. (new, necessitated by amendment) Claims 24, 25, 28, 29, 31, 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 10416161 as applied to claims 21, 33 above, and further in view of Kuslich et al., Skog et al. and Yat Wah Tom et al. (references cited above).
See claims 24, 25, 28, 29, 31, 32 as submitted 4/13/2021.
See the recitation to claims 1-3 of U.S. Patent No. 10416161 above.
Claims 1-3 of U.S. Patent No. 10416161 do not recite further comprising the step of isolating exosomes from the urine sample to produce isolated exosomes; wherein the isolated exosomes comprise whole exosomes; wherein each hepatitis virus-associated biomarker binding agent is selective for a different hepatitis virus; further comprising the step of: contacting the urine sample with one or more detection reagents capable of detecting one or more liver disease-associated biomarker(s), wherein said detection reagents are selected from the group consisting of one or more reagents for reverse transcription of RNAs; further comprising the step of: contacting the urine sample with one or more agents capable of detecting liver damage and/or hepatocellular carcinoma, wherein the one or more agents are glypican-3 (GPC-3);  wherein the exosomes are isolated by immunoabsorbent capture.
See the teachings of Kuslich et al., Skog et al. and Yat Wah Tom et al. above.
One of ordinary skill in the art would have been motivated to use components and steps as taught by Kuslich et al., Skog et al. and Yat Wah Tom et al. with the method as recited in claims 1-3 of U.S. Patent No. 10416161. Claims 1-3 of U.S. Patent No. 10416161 recite a method for diagnosing hepatitis virus infection, and Kuslich et al., Skog et al. and Yat Wah Tom et al., which also recite a method for diagnosing hepatitis virus infection, teach the advantage of using additional components and steps for further characterizing hepatitis virus infection.
One of ordinary skill in the art would have had a reasonable expectation of success for using components and steps as taught by Kuslich et al. and Skog et al. and Yat Wah Tom et al. with the method as recited in claims 1-3 of U.S. Patent No. 10416161. There would have been a reasonable expectation of success given the underlying materials and methods are known, successfully demonstrated, and commonly used as evidenced by the applied prior art.
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.

Conclusion
16. The species as recited in claim 23 (HCV core antigen, HCV El protein, HCV E2 protein, HCV p7 protein, HCVNS2 protein, HCVNS3 protein, HCVNS4a protein, HCVNS4b protein, HCV NS5a protein and HCV NS5b protein) are free of the prior art of record.
17. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A. Masciopinto et al. (“Association of hepatitis C virus envelope protein with exosomes,” Eur. J. Immuno. 34: 2834-2842 (2004))(See PTO-892; Notice of References Cited); teaches: human plasma contains exosomes and in HCV patents, viral RNA is associated with these circulating vesicles (abstract).
18. No claims are allowed.
19. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M FRANCO G SALVOZA whose telephone number is (571)272-4468.  The examiner can normally be reached on M-F 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M FRANCO G SALVOZA/Primary Examiner, Art Unit 1648